Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3. Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10700989.

 Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1-19 of the patent discloses communication method in a communication network comprising a plurality of nodes, at least one node comprising at least one traffic queue for serving data traffic, the traffic queue being associated with a queue backoff value to contend for access to a communication channel in order to transmit data stored in the traffic queue according to a first access scheme, the queue backoff value being computed from respective queue contention parameters that are set with either first or second values, wherein transmitting data stored in the traffic queue 
wherein the second access scheme provides access to resource units provided by another node within one or more transmission opportunities granted to the another node on the communication channel;  
further comprising, at the node, periodically receiving a beacon frame from an access point, each beacon frame broadcasting network information about the communication network to the plurality of nodes, wherein at least one received beacon frame includes the first values and the second values for the contention parameters of the traffic queue.; 
herein the another node is an access point of the communication network to which nodes register;
wherein the disabling of the second access scheme comprises sending an information to the access point informing that the node is not supporting access to the resource units; 
wherein the contention parameters include a lower boundary CWmin and/or higher boundary CWmax, both defining a selection range from which a size of the contention window is selected, and an Arbitration Inter-Frame Space Numbers, AIFSN;  

wherein the disabling of the second access scheme is responsive to obtaining a service requirement for sending data in a direct link mode;   
wherein the node implements a timer that measures the predetermined duration by counting down from an initial value to zero;  
wherein the counting down of the timer starts after a successful transmission of data in one or more provided resource units;  
wherein the setting of the contention parameters to the first values comprises forcing the expiration of the predetermined duration by setting the timer to zero, thereby triggering the setting of the contention parameters without waiting expiration of the predetermined duration;  
wherein the node comprises a plurality of traffic queues and implements one timer per traffic queue, thereby a predetermined duration can be separately measured for each traffic queue;  
wherein the setting of the contention parameters to the first values comprises forcing the expiration of the predetermined duration of each traffic queue;
wherein the second values for the queue contention parameters are only available when the second access scheme is enabled;  
communication device node in a communication network comprising a plurality of nodes, the communication device node comprising:  -4-Amendment for Application No.: 15/859059 Attorney Docket: 1000-23681-CINC at least one traffic queue for 
wherein the at least one microprocessor is further configured for carrying out the step of periodically receiving a beacon frame from an access point, each beacon frame broadcasting network information about the communication network to the plurality of nodes, wherein at least one received beacon frame includes first values and second values for the queue contention parameters of the traffic queue;  
wherein the other node is an access point of the communication network to which nodes register and wherein the at least one microprocessor is further configured so that the disabling of the second access scheme comprises sending an information to the access point informing that the communication device node is not supporting access to the resource units; and   

   For the claims 1-13, the claims 1-19 of the patent discloses all the subject matter of the claimed invention with the exception of send a frame notifying disabling of UL MU transmitter; and set the periods for all ACs to 0 in a case where the frame is sent. However, send a frame notifying disabling of UL MU transmitter; and set the periods for all ACs to 0 in a case where the frame is sent are well-known in the art. Thus, it would have been obvious to the person of ordinary skill in the art at the time of the filling date of the invention to use send a frame notifying disabling of UL MU transmitter; and set 

4. Claims 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10700989 in view of Ling et al.
For the applicant's claim 14, The claims 1-19 of the patent discloses all the subject matter of the claimed invention with the exception of a non-transitory computer readable medium in a communication network. Ling et al. ( 2017/0238304) form the same or similar fields of endeavor teaches a provision of a memory, a processor, and a non-transitory computer readable medium ( See paragraph 0076 lines 1-12, paragraph 008 lines 1-5 and paragraph 0085 line 6). Thus, it would have been obvious to the person of ordinary skill in the art at the time of filing date of the invention to use a memory, a processor, and a non-transitory computer readable medium as taught by Ling et a. in the communications of Ericsson for the purpose of providing code to execute to processing.

5. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. (2021/0243756) is cited to show a system which is considered pertinent to the claimed invention. 

6.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG T TON whose telephone number is (571)272-3171.  The examiner can normally be reached on Monday to Friday 5:30 AM to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/DANG T TON/Primary Examiner, Art Unit 2476                                                                                                                                                                                                        /D.T.T/Primary Examiner, Art Unit 2476